Brooke, J.
(after stating the facts). The jury evidently disbelieved the claim of respondent that he pointed the revolver at Honsinger and snapped it twice with the purpose merely of intimidating Honsinger and under the belief that it was unloaded. Under the evidence in the case and the verdict found by the jury it cannot be doubted that, had Merritt died from the effect of the wound, respondent would have been guilty of murder. Maher v. People, 10 Mich. 212 (81 Am. Dec. 781); People v. Garbutt, 17 Mich. 9 (97 Am. Dec. 162); Roberts v. People, 19 Mich. 401; Wilson v. People, 24 Mich. 410; People v. Lilley, 43 Mich. 521 (5 N. W. 982). Indeed, that this would be true is admitted by counsel for respondent. The rule touching the question involved is laid down in volume 1 of McClain on Criminal Law, § 126, as follows:
“From the rule above stated with reference to inferring the intent from the act, it follows that, where a specific intent is required, it may be inferred from the doing of an unlawful act implying such intent, even though the actual intent was different. Thus, if the charge is of shooting with intent to kill A., the crime will be made out by proof of unlawfully shooting and injuring A., and it will be immaterial that defendant actually intended to kill B. and hit A. by mistake.”
See, also, section 276, Id.
We are of opinion that the case at bar is governed in principle by People v. Raher, 92 Mich. 165 (52 N. W. 625, 31 Am. St. Rep. 575). There the respondent was convicted of an assault with intent to do great bodily harm less than the crime of murder upon the person of one John Peterson. Other persons besides Peterson were standing near when the respondent fired *551a revolver wounding Peterson in the head. The court was requested to instruct the jury that they must find the specific intent to assault Peterson. This request was refused, and the court instructed them that, if respondent shot into the crowd with the intention to wound any of them, he might be convicted, notwithstanding he had no specific intent against Peterson. This court affirmed the conviction. The law presumes every person to intend the usual consequences which accompany the use of the means employed in the manner employed. People v. Potter, 5 Mich. 1 (71 Am. Dec. 763); People v. Getchell, 6 Mich. 496. A case very similar to the one at bar is Dunaway v. People, 110 Ill. 333 (51 Am. Rep. 686). There the court said:
“The charge is, defendant assaulted Hendrickson with intent to commit murder, and the insistence is, no such intent is shown, because the intent was to murder Hartwell. The reasoning on this branch of the case is too subtle to be adopted with safety. Undoubtedly there are cases that hold the doctrine contended for, and so many of the early text-writers wrote, but the better and more modern doctrine is against the position taken. Conceding, as is done, had the shot fired by defendant killed Hendrickson, it would have been murder, the proposition the severe wounding by the same shot would not have been done with intent to commit murder — that is, to commit the greater crime that might have been the result — finds no sanction either in reason or the analogies of the law.”
See, also, State v. Meadows, 18 W. Va. 658; Callahan v. State, 21 Ohio St. 306; and 21 Cyc. p. 786.
The judgment is affirmed.
Kuhn, C. J., and Stone, Ostrander, Bird, Moore, and StEere, JJ., concurred. Fellows, J., did not sit.